Citation Nr: 1221230	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a rating in excess of 30 percent for a post total knee replacement (TKR) right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, recharacterized the Veteran's service-connected right knee disability to reflect that it was post-TKR, and assigned a 30 percent rating for the disability effective from February 1, 2009 (following expiration of the 100 percent schedular rating provided following a TKR).  The Veteran did not express disagreement with the effective dates assigned for the schedular postoperative total rating.  Hence, that period is not for consideration herein.  In November 2010 and November 2011, this matter was remanded for additional development.


FINDING OF FACT

At no time since February 1, 2009 is the Veteran's service connected right knee disability shown to have been manifested by chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; compensable limitations of flexion or extension and/or instability are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the Veteran's post-TKR right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Codes (Codes) 5055, 5256, 5257, 5261, 5262 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  A December 2007 letter explained the evidence necessary to substantiate the Veteran's claim (which sought a temporary total rating following right knee surgery on December 5, 2007), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2008 letter provided further notice that is Vazquez-Flores-compliant.  A January 2009 statement of the case (SOC) and subsequent supplemental SOCs readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2008, December 2010, and December 2011.  The examinations cumulatively are adequate for rating purposes, as the examiners expressed familiarity with the history of the diasability and conducted thorough examinations, noting the findings necessary to assess the status of the disability during the period of time under consideration.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions have substantially complied with the November 2010 and November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.
Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  His Virtual VA electronic records have been reviewed and did not reveal any additional pertinent evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran underwent a right TKR in December 2007.  Postoperative records show he underwent physical therapy during the period the disability was assigned a 100 percent rating.  

On December 2008 VA examination (the initial VA evaluation following the TKR), the examiner noted that the Veteran's claims file was reviewed.  The Veteran complained of intermittent right knee pain rated 5-6 (on a scale of 10) with no flare-ups worse than that when walking on hard surfaces or with prolonged standing.  The pain would last until he could rest; he occasionally took Aleve for relief, and it was somewhat effective.  The Veteran reported that the knee was sensitive to touch, but did not lock or give way (he reported that it was weak and he was afraid it would give way).  He said that he favors the knee; he did not use a knee brace or any other assistive device to ambulate.  He was independent in activities of daily living; he did not kneel, crawl or climb ladders due to his right knee condition and going down stairs was difficult, as he felt his knee would give out.  His walking was limited due to the right knee disability, but he had no problem driving.  He was employed as a human resources manager and reported that his knee pain flared up if he had to sit or stand more than an hour.  

On physical examination, the knees did not appear symmetric, the right knee was larger than the left and measured 41 centimeters (cm) in circumference and the left measured 38.5.  He had pain over the patellar tendon area on the right and a scar measuring 2x25 cm which was well healed, nontender, and nonadhering.  Range of motion of the right knee was active flexion to 94 degrees with pain from 90 to 94 degrees and active extension to 0 degrees bilaterally without pain.  Varus-valgus, McMurray and Lachman signs were negative bilaterally, and strength was 4.5/5 on right knee flexion (otherwise, it was 5/5 with all range of motion of the ankles and knees).  The Veteran complained of increased right knee pain and weakness (with no loss of range of motion) with repetitive range of motion greater than three repetitions.  His gait was mildly antalgic and he had good sensation to painful stimuli of the lower extremities.  

In his February 2009 VA Form 9 (Substantive Appeal) the Veteran reported that prolonged sitting and standing cause pain and stiffness in the knee and that he is unable to kneel or put weight on the knee for any length of time.  He also reported that walking up and down stairs was difficult, requiring the assistance of a hand-rail.  Lifting or carrying any weight over 50 pounds caused pain and swelling in the knee and he was continuing home physical therapy to maintain flexion and extension.  

In October 2010 written argument it was alleged that the Veteran's right knee disability had increased in severity since the December 2008 VA examination - that the pain was "more than just intermmittent" and the pain on motion was more severe.  

On December 2010 VA examination the Veteran reported instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and anterior thigh muscle tightness above the knee.  There was no deformity, giving way, episodes of dislocation or subluxation, locking, or effusion.  Tenderness was noted as a symptom of inflamation.  The Veteran reported flare-ups of joint disease of moderate severity every 2 to 3 weeks and lasting 1 to 2 days.  The flare-ups were precipitated by prolonged standing and heavy lifting (80 - 100 pounds) and alleviated with rest, NSAIDs (nonsteroidal inflammatory drugs).  The Veteran was able to stand up to one hour and there was no limitation to walking (hiking was limited).  
On physical examination, there was right knee crepitus and a right medial scar from knee prothesis intervention.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursea, or other knee abnormalities.  Summary of joint prosthesis noted that there was no weakness.  Active right knee range of motion was 0 to 110 degrees of flexion and 0 (normal) degrees of extension with no objective evidence of pain.  There was also no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  There was no joint ankylosis and leg lengths were 50 cm bilaterally.  It was noted that the Veteran had been employed as a human resources recruiter person and retired in December 2009 due to eligibility by age or duration of work and unemployment.  It was noted that the impact his right knee disability would have on employment was decreased mobility, problems lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  There was mild effect on daily activities (chores, shopping, traveling and driving); moderate effect on exercise and recreation; he could not participate in sports; there was no effect on feeding, bathing, dressing, toileting, or grooming.  

In a December 2010 statement, the Veteran reported that he has "continued rehabilitation at home" but "there is very little change in the motion of the knee.  Mobility and strength has deteriorated somewhat from the time of replacement.  Because of this I am unable to secure employment that requires prolonged standing, kneeling or lifting heavy objects".  

On December 2011 VA examination, the Veteran complained of reduced range of motion and weakness since the right TKA (total knee arthroplasty), no chronic pain, and daily to weekly stiffness and intermittent pain which did not cause problems functioning.  The reduced range of motion and weakness did cause problems with functioning.  The Veteran described the impact during flare-ups as problems climbing stairs and ladders due to decreased range of motion, knee getting stiff when carrying more than 50 pounds for a prolonged period, and inability to kneel or crawl since his TKA.  

On physical examination, range of right knee motion was 95 degrees of flexion with objective evidence of painful motion beginning at 90 degrees and extension ending at 5 degrees (he was unable to fully extend) with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with post-test flexion ending at 95 degrees and post-test extension ending at 5 degrees.  There was no additional limitation in range of motion.  There was right knee functional loss and/or limitatation following repetitive-use testing with contributing factors of disability identified as less movement than normal and pain on movement.  There was right knee tenderness or pain to palpation, muscle strength was 4/5 on flexion and 5/5 on extension, and there was no joint instability or patellar subluxation/dislocation.  There was no history of tibial and/or fibular impairment or meniscal condition or meniscal surgery.  The status of the Veteran's right total knee joint replacement was described as "intermediate degrees of residual weakness, pain or limitation of motion."  The TKA surgical scar was not painful and/or unstable and the total area of all the related scars was not greater than 39 cm (6 square inches).  There were no other pertinent physical findings, complications, signs and/or symptoms related to the TKA; the Veteran did not use any assistive devices.  The examiner noted that the Veteran's right knee disability does not impact his ability to work (he was employed part-time at an employment testing facility and was on his feet a lot doing drug and alcohol testing).  He was also previoulsy in the ranching business and stopped due to monetary (not phyisical) problems.  Based on examination of the Veteran and review of the claims file, the examiner opined that the Veteran's right knee disability "would be rated at moderate due to limited ROM (range of motion) of knee mainly with flexion.  Extension shows mild loss.  Knee is stable.  No assistive devices are needed.  Mild weakness was noted with flexion of the right knee.  No pain complaints except intermittent stiffness."  

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

At the outset, it is noteworthy that the United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has not assigned staged ratings for the right knee disability; a 30 percent rating has been assigned for the entire appeal period (following expiration of the 100 percent schedular rating provided following a TKR).  As findings pertaining to the Veteran's service-connected right knee disability have been consistent throughout, the Board also finds that staged ratings are not indicated.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Post TKR knee disability is rated under Code 5055.  Under Code 5055 (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for 1 year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or severe weakness in the affected extremity a 60 percent rating is warranted.  30 percent is the minimum rating assigned for knee disability following TKR.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated (40 or 50 percent) by analogy to Codes 5256, 5261, or 5262.  

Normal ranges of motion of the knee are to 140 degrees in flexion and to 0 degrees in extension.  38 C.F.R. § 4.71a, Plate II. 

Under Code 5260, limitation of leg flexion is rated 30 percent when limited to 15 degrees, 20 percent when limited to 30 degrees, 10 percent when limited to 45 degrees, and 0 percent when limited to 60 degrees.  38 C.F.R. § 4.71a.

Code 5261 (for limitation of knee extension) provides for a 50 percent rating where limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a. 

Codes 5256 and 5262 do not apply in this case, as the pathology required (ankylosis or nonunion of tibia and fibula) is not shown.  38 C.F.R. § 4.71a. 

Initially for consideration is whether the Veteran's post-TKR right knee disability warrants the next higher (60 percent) rating under the specific Code provided for rating such disability (Code 5055).  A 60 percent rating under Code 5055 requires chronic residuals of severe painful motion or weakness.  See 38 C.F.R. § 4.71a, Code 5055.  Neither severe painful motion nor severe weakness is shown at any time during the pendency of this claim.  No examination during the evaluation period found limitations of motion to a compensable level, even with further restrictions due to pain considered.  And while the Veteran complained of weakness on all three VA examinations, the December 2008 VA examination found 4.5/5 strength on flexion (otherwise 5/5), and the December 2011 VA examination found muscle strength of 4/5 on flexion (5/5 on extension).  The December 2011 VA examiner specifically noted that there was mild (and therefore not approximately severe) weakness.  The Veteran's level of functioning noted on examinations likewise is inconsistent with a finding of more than mild or moderate impairment.  He has not used assistive devices (other than early occasionally a knee brace) to ambulate, and has taken only over-the-counter pain medication; and while he reports problems with stairs, and prolonged standing or walking, and must avoid ladders and refrain from athletic activities, the disability picture presented throughout is one of substantially less than severe  residual painful motion or weakness.  Consequently, a 60 percent rating under Code 5055 is not warranted.

Next for consideration is whether or not the disability warrants an intermediate (i.e., between 30 and 60 percent) rating based on an intermediate degree of weakness, pain, or limitation of motion under Codes 5256, 5261, 5262.   No examination has found impairment equivalent to ankylosis, or even limitation of flexion or extension to a compensable degree (even with limitation due to pain considered).  Extension has for the most part been shown to be full; when it was less than full (post-repetitive ranges of motion), the limitation was only 5 degrees (which is rated 0 percent under Code 5261).  Although the Veteran reported instability on December 2010 examination, physical examination found none (and none was found on a later VA examination in December 2011).  Consequently, it cannot be found that he has functional impairment equivalent to tibia/fibula non-union with loose motion, requiring a brace (so as to warrant a 40 percent rating by analogy to code 5262).   

In summary, all manifestations and impairment shown are encompassed by the criteria for the 30 percent rating currently assigned, and neither the next higher (60 percent) schedular rating under Code 5055, nor an intermediate rating in excess of 30 percent by analogy to Codes 5256, 5261, 5262, is warranted.  

The Board has also considered whether the record suggests referral for extraschedular consideration.  However, as there is no objective evidence or even allegation of symptoms and/or impairment associated with the right knee disability not encompassed by the 30 percent rating assigned, the schedular criteria cannot be found inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran retired in December 2009 due to age or duration of work and unemployment (See December 2010 examination report).  He has since worked (albeit part-time at the time of the December 2011 VA examination, when it was noted that he was on his feet a lot).  While limitations on prolonged standing and strenuous activity noted on examinations may preclude his participation in the more active types of employment, the record does not suggest, nor does the Veteran allege, that due to his right knee disability he is unable to participate in any regular substantially gainful employment (in a December 2010 statement, he claimed that he was unable to secure employment that requires prolonged standing, kneeling, or lifting heavy objects - not that he is unable to secure any employment).  Hence, entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The preponderance of the evidence is against this  claim.  Accordingly, it must be denied.


ORDER

A rating in excess of 30 percent for post-TKR right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


